Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Status of the Application
Claims 38-40, 42-57 and 59 are pending and under examination.

Allowable Subject Matter
Claims 38-40, 42-57 and 59 are allowed.  
The following is an examiner’s statement of reasons for allowance:
The closest prior art, Doktyzc et al. (US6627157), teach fluidic systems comprising an aspiration component, a dispensing component and multiple transfer elements which facilitate parallel transfer of fluids through tubing from an array of microtiter wells to an array of test sites on a chip (e.g. lines 55-65, col. 2) as well as an integrated tube guidance subassembly comprising a cap that is cylindrical and made of metal (e.g. component 18 of Fig. 3) and a plug component that fits into the cap (e.g. component 16 of Fig. 3), wherein the integrated subassembly  keeps the tubing within its respective well (e.g. lines 49-62, col.7-lines 1-42, col.8; cap member 18 and guide member 16 comprise a unitary component, for example, … machined from metal as in lines 33-35, col. 8; the entire aspiration manifold assembly can be molded from a suitable polymer or machined from a suitable metal as in lines 40-42, col. 8; cylindrical cap 18 as in Fig. 3).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHANA S KAUP whose telephone number is (571)272-6897.  The examiner can normally be reached on M-F 7-10 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEATHER CALAMITA can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SAHANA S KAUP/             Primary Examiner, Art Unit 1639